DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPGPUB DOCUMENT: 2015/0380455, hereinafter Sugimoto) in view of Miyazaki (USPGPUB DOCUMENT: 2007/0099412, hereinafter Miyazaki) and Hwang (USPGPUB DOCUMENT: 2013/0221519, hereinafter Hwang).



Re claim 1 Sugimoto discloses in Fig 2 a method of making a semiconductor device assembly comprising:
providing a substrate(3)[0032 of Sugimoto] having a first surface and a second surface(top/bottom) opposite the first

providing a first semiconductor device(10)[0040 of Sugimoto] having a first surface and a second surface(top/bottom)
opposite the first surface with at least one dummy pad(27)[0041 of Sugimoto] extending from the second surface;
and
positioning the at least one dummy pad(27)[0041 of Sugimoto] adjacent to the at least one dummy pad(7)[0041 of Sugimoto],

Sugimoto does not disclose pillar; wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between the at least one dummy pillar(27)[0041 of Sugimoto] and the
at least one dummy pad(7)[0041 of Sugimoto] applies a force pulling the at least one dummy pillar(27)[0041 of Sugimoto] and the at least
one dummy pad(7)[0041 of Sugimoto] toward each other.

Hwang discloses a pillar (pillar170b)[0006,0060 of Hwang]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hwang to Sugimoto so that they may be 

Sugimoto and Hwang do not disclose wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between the at least one dummy pillar(27)[0041 of Sugimoto] and the
at least one dummy pad(7)[0041 of Sugimoto] applies a force pulling the at least one dummy pillar(27)[0041 of Sugimoto] and the at least
one dummy pad(7)[0041 of Sugimoto] toward each other.

Miyazaki discloses in Figs 5A-5C wherein a surface tension[0080 of Miyazaki] of a fluid (liquid-phase solders LS)[0080 of Miyazaki] positioned between the at least one pad(63/53)[0071,0073 of Miyazaki] and the
at least one pad(63/53)[0071,0073 of Miyazaki] applies a force pulling (pulling force)[0010 of Miyazaki]  the at least one pad(63/53)[0071,0073 of Miyazaki] and the at least one pad(63/53)[0071,0073 of Miyazaki] toward each other.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Miyazaki to the teachings of Sugimoto in order to the relative movement of the semiconductor device is controlled [0010, Miyazaki].  In doing so, wherein a surface tension[0080 of Miyazaki] of a fluid(liquid-phase solders LS)[0080 of Miyazaki] positioned between the at least one dummy pillar(pillar170b)[0006,0060 of Hwang] and the




Re claim 2 Sugimoto Hwang and Miyazaki disclose the method of claim 1, further comprising aligning (aligned)[0070 of Miyazaki] the at least one dummy pillar(pillar170b)[0006,0060 of Hwang] with the at
least one dummy pad(7)[0041 of Sugimoto] with the force of the surface tension of the fluid(37 are still in a molten state)[0015 of Sugimoto].

Re claim 3 Sugimoto Hwang and Miyazaki disclose the method of claim 1, further comprising reducing a warpage of the first semiconductor
device with the force of the surface tension of the fluid(37 are still in a molten state)[0015 of Sugimoto] (pulling force exerted on the solder so that relative movement of the semiconductor device is  controlled so that any negative influences exerted on the semiconductor chip can be eliminated may be interpreted as reducing a warpage of the first semiconductor device)[0005,0010].

Re claim 9 Sugimoto Hwang and Miyazaki disclose the method of claim 1, wherein the fluid(37 are still in a molten state)[0015 of Sugimoto] comprises solder and the at least one dummy pad(7)[0041 of Sugimoto]


Re claim 10 Sugimoto Hwang and Miyazaki disclose the method of claim 1, wherein the at least one dummy pad(7)[0041 of Sugimoto] is within a recess (see Fig 5A-C of Miyazaki) on the first surface of the substrate(3)[0032 of Sugimoto].


Re claim 12 Sugimoto discloses in Fig 2 a method of making a semiconductor device assembly comprising:
providing a substrate(3)[0032 of Sugimoto] having a first surface and a second surface(top/bottom) opposite the first
surface with a plurality of electrical pads(5)[0044 of Sugimoto] on the first surface, each of the plurality of
electrical pads(5)[0044 of Sugimoto] configured to be connected to an electrical pad (25)[0037 of Sugimoto] to form an electrical
interconnect and a plurality of dummy pad(7)[0041 of Sugimoto]s on the first surface;
providing a first semiconductor device(10)[0040 of Sugimoto] having a first surface and a second surface(top/bottom)
opposite the first surface with a plurality of dummy pad(27)[0041 of Sugimoto]s extending from the second
surface and a plurality of electrical pads extending from the second surface; and
positioning each of the plurality of dummy pad(27)[0041 of Sugimoto] adjacent to a corresponding dummy


Sugimoto does not disclose a pillar; wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between
each corresponding dummy pillar(27)[0041 of Sugimoto] and dummy pad(7)[0041 of Sugimoto] applies a force pulling the corresponding
dummy pillar(27)[0041 of Sugimoto] and dummy pad(7)[0041 of Sugimoto] toward each other.

Hwang discloses a pillar (pillar170b)[0006,0060 of Hwang]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hwang to Sugimoto so that they may be vertically formed and the height of the solder bump  may be uniform.  Accordingly, the semiconductor device may have a high reliability as taught by Hwang [0060]

Sugimoto and Hwang do not disclose wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between
each corresponding dummy pillar(27)[0041 of Sugimoto] and dummy pad(7)[0041 of Sugimoto] applies a force pulling the corresponding
dummy pillar(27)[0041 of Sugimoto] and dummy pad(7)[0041 of Sugimoto] toward each other.


each corresponding  pad(63/53)[0071,0073 of Miyazaki] and  pad(63/53)[0071,0073 of Miyazaki] applies a force pulling (pulling force)[0010 of Miyazaki] the corresponding
 pad and  pad toward each other.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Miyazaki to the teachings of Sugimoto in order to the relative movement of the semiconductor device is controlled [0010, Miyazaki].  In doing so, wherein a surface tension[0080 of Miyazaki] of a fluid (liquid-phase solders LS)[0080 of Miyazaki] positioned between
each corresponding dummy pillar(pillar170b)[0006,0060 of Hwang] and dummy pad(7)[0041 of Sugimoto] applies a force pulling (pulling force)[0010 of Miyazaki] the corresponding
dummy pillar and dummy pad toward each other.




Re claim 13 Sugimoto Hwang and Miyazaki disclose the method of claim 12, 



at least 1/8 as large as the area of the first surface of the substrate(3)[0032 of Sugimoto].


Although the combination of Sugimoto Hwang and Miyazaki do not disclose wherein the plurality of dummy pad(7)[0041 of Sugimoto]s have a combined area that is
at least 1/8 as large as the area of the first surface of the substrate, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the plurality of dummy pad(7)[0041 of Sugimoto]s have a combined area that is
at least 1/8 as large as the area of the first surface of the substrate as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to control the  relative movement of the semiconductor device [0007,0009 of Miyazaki]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves 



Re claim 14 Sugimoto Hwang and Miyazaki disclose the method of claim 12, wherein the force pulling the corresponding dummy pillar(pillar170b)[0006,0060 of Hwang] and
dummy pad(7)[0041 of Sugimoto] toward each other is greater than a warpage force of the substrate(3)[0032 of Sugimoto] at a
predetermined temperature (pulling force exerted on the solder so that relative movement of the semiconductor device is 
controlled so that any negative influences exerted on the semiconductor chip can be eliminated may be interpreted as reducing a warpage of the first semiconductor device)[0005,0010].

Re claim 15 Sugimoto Hwang and Miyazaki disclose the method of claim 14, wherein the predetermined temperature is 200 degrees Celsius or
Higher (300C)[0109 of Miyazaki].

Re claim 16 Sugimoto Hwang and Miyazaki disclose the method of claim 12, further comprising connecting each of the plurality of electrical
pillars(pillar170b)[0006,0060 of Hwang]  to a corresponding electrical pad of the plurality of electrical pads(5)[0044 of Sugimoto].


the corresponding electrical pad of the plurality of electrical pads(5)[0044 of Sugimoto].

Claims 11, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPGPUB DOCUMENT: 2015/0380455, hereinafter Sugimoto) in view of Miyazaki (USPGPUB DOCUMENT: 2007/0099412, hereinafter Miyazaki) and Hwang (USPGPUB DOCUMENT: 2013/0221519, hereinafter Hwang) and Fritzsche (USPGPUB DOCUMENT: 2017/0252869, hereinafter Fritzsche).


Re claim 11 Sugimoto Hwang and Miyazaki disclose the method of claim 1, 

Sugimoto Hwang and Miyazaki do not disclose wherein the fluid(37 are still in a molten state)[0015 of Sugimoto] is water, glycerol, diiodomethane, formamide, epoxy resin, or a combination thereof.

Fritzsche discloses wherein the fluid is water, glycerol, diiodomethane, formamide, epoxy resin, or a combination thereof (glycerol)[0052].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fritzsche to replace the material of Sugimoto Hwang and 



Re claim 18 Sugimoto Hwang and Miyazaki disclose the method of claim 17, 

Sugimoto Hwang and Miyazaki do not disclose wherein the fluid(37 are still in a molten state)[0015 of Sugimoto] differs from solder.

Fritzsche discloses wherein the fluid differs from solder (glycerol)[0052].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fritzsche to replace the material of Sugimoto Hwang and Miyazaki’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Re claim 19 Sugimoto Hwang and Miyazaki disclose the method of claim 18, 

Sugimoto Hwang and Miyazaki do not disclose wherein the fluid(37 are still in a molten state)[0015 of Sugimoto] is water, glycerol, diiodomethane, formamide,
epoxy resin, or a combination thereof.

epoxy resin, or a combination thereof (glycerol)[0052].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Fritzsche to replace the material of Sugimoto Hwang and Miyazaki’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (USPGPUB DOCUMENT: 2015/0380455, hereinafter Sugimoto) in view of Miyazaki (USPGPUB DOCUMENT: 2007/0099412, hereinafter Miyazaki) and Hwang (USPGPUB DOCUMENT: 2013/0221519, hereinafter Hwang) and Chen (USPGPUB DOCUMENT: 2017/0301641, hereinafter Chen).


Re claim 8 Sugimoto Hwang and Miyazaki disclose the method of claim 1, 

Sugimoto Hwang and Miyazaki do not disclose further comprising:
providing a second semiconductor device having a first surface and a second surface(top/bottom) opposite the first surface with at least one dummy pillar(pillar170b)[0006,0060 of Hwang] extending from the second surface;

positioning the at least one dummy pillar extending from the second surface of the
second semiconductor device adjacent to at least one dummy pad(7)[0041 of Sugimoto] on the first surface of the
first semiconductor device(10)[0040 of Sugimoto], wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between the at
least one dummy pillar extending from the second surface of the second semiconductor
device and the at least one dummy pad(7)[0041 of Sugimoto] on the first surface of the first semiconductor device(10)[0040 of Sugimoto]
applies a force pulling(pulling force)[0010 of Miyazaki] the at least one dummy pillar and the at least one dummy pad(7)[0041 of Sugimoto] toward
each other.

Chen discloses in Fig 11-13 second semiconductor device (200)[0026]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chen to the teachings of Sugimoto in order to allowing high density in a relatively small package [0002, Chen].  In doing so, further comprising:
providing a second semiconductor device(200)[0026 of Chen] having a first surface and a second surface(top/bottom) opposite the first surface with at least one dummy pillar(pillar170b)[0006,0060 of Hwang] extending from the second surface;
and

second semiconductor device(200)[0026 of Chen] adjacent to at least one dummy pad(7)[0041 of Sugimoto] on the first surface of the
first semiconductor device(10)[0040 of Sugimoto], wherein a surface tension of a fluid(37 are still in a molten state)[0015 of Sugimoto] positioned between the at
least one dummy pillar extending from the second surface of the second semiconductor
device and the at least one dummy pad(7)[0041 of Sugimoto] on the first surface of the first semiconductor device(10)[0040 of Sugimoto]
applies a force pulling(pulling force)[0010 of Miyazaki] the at least one dummy pillar and the at least one dummy pad(7)[0041 of Sugimoto] toward
each other.






Claim Objections

Claim 4 (and dependent claims 5-7) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 would be allowable based on the following limitation:  further comprising electrically connecting the first semiconductor
device to the substrate and evaporating the fluid from between the at least one dummy pillar and the at least one dummy pad after the first semiconductor device has been electrically connected to the substrate.


Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 would be allowable based on the following limitation:  further comprising evaporating the fluid after connecting each of the plurality of electrical pillars to the corresponding electrical pad of the plurality of
electrical pads.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819